Citation Nr: 0615451	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for depressive disorder, 
currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel





INTRODUCTION

The veteran had active service from February 1998 to May 
1999.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in July 2003, which increased the veteran's 
evaluation to 50 percent, effective April 1, 2003, and denied 
entitlement to TDIU.  The veteran perfected an appeal of the 
evaluation assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection was originally established in June 2000 
for depressive disorder, not otherwise specified and major 
depression, by history and record.  The veteran's original VA 
psychiatric examination also indicated a borderline 
personality with very strong dependant and avoidant features.  
The veteran's condition is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2005).

Subsequent to the veteran's original rating, he has been 
diagnosed with chronic paranoid schizophrenia, 
schizoaffective disorder, and agoraphobia.  The veteran's 
most recent VA psychiatric examination was conducted in July 
2003, and it is now nearly three years old.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Further, this 
examination did not include a review of the veteran's claims 
file.

The examiner who provided the July 2003 VA examination 
rendered a diagnosis of schizoaffective disorder.  Then, 
outpatient records from April 2004 indicate the veteran's 
recurring depressive disorder is in full remission.  Based on 
the 
evidence that has been developed, it is unclear from the 
record what psychiatric manifestations are attributable to 
the veteran's service-connected depressive disorder, and 
whether the subsequent diagnoses represent a change in 
diagnosis of the original disorder, or whether they are 
separate and distinct disorders unrelated to service.  
Moreover, the severity of his service-connected condition is 
not readily discernable.

Consequently, the Board concludes that a remand is necessary 
in order for the veteran to undergo a new examination, which 
includes a review of the claims file, to address the current 
nature and severity of his service-connected depressive 
disorder.  See 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

The VA examination obtained on remand should, to the extent 
possible, clarify the relationship, if any, between the 
currently diagnosed psychiatric disorders, and the 
psychiatric disability identified in service.  The examiner 
should also differentiate the symptomatology and associated 
disability levels associated between any psychiatric 
disorders deemed related to service, and those that are 
unrelated distinct disorder(s).  See Mittleider v. West, 11 
Vet. App. 181 (1998).

Since the Board has determined that an examination is 
necessary in the instant 
case, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without an examination scheduled in conjunction with a claim 
for increase, the claim shall be denied.


The Board also notes that the veteran asked the RO to obtain 
his treatment records from the San Juan VA Medical Center in 
his VA Form 9 filed in May 2004.  However, the most recent VA 
treatment records are dated in April 2004.  Thus, current 
records should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Finally, during the pendency of this appeal the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As remand is required for other reasons, 
corrective VCAA notice can be provided, that informs the 
veteran of the regulations regarding establishment of an 
effective date for the award of benefits, and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises the 
veteran that an effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish an effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should request treatment 
records from the VA Medical Center (MC) in 
San Juan, Puerto Rico, from April 2004 to 
the present.  Additionally, the RO should 
obtain the names and addresses of any 
other medical care providers who treated 
the veteran for psychiatric disorders 
since August 2004.  After securing the 
necessary release, the RO should obtain 
any records identified.

3.  The RO should make arrangements for 
the veteran to be afforded a psychiatric 
examination to determine the current 
nature and severity of his service- 
connected psychiatric disorder, diagnosed 
as depressive disorder with history of 
major depression.  The claims file must be 
sent to and reviewed by the examiner prior 
to completion of the examination.  All 
examination findings, to include a GAF 
score for the service-connected 
psychiatric disorder(s), along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
report of the examination.

(a)  Based on examination findings and 
a review of the claims file, the 
examiner is specifically asked to 
determine the current diagnosis for any 
psychiatric or personality disorders 
found.  Specifically, the examiner 
should determine whether the diagnoses 
of schizophrenia, schizoaffective 
disorder, and any other diagnosis 
currently shown in the record or found 
on examination are merely a maturation 
of the service-connected depressive 
disorder, or represent separate and 
distinct disorders unrelated to service 
or his depressive disorder.

(b)  If the veteran suffers from a 
personality disorder, or any 
psychiatric disorder unrelated to his 
service-connected depressive disorder, 
then the examiner should distinguish 
the symptomatology related to service-
connected psychiatric disorders with 
those related to the nonservice-
connected psychiatric or personality 
disorders.  A GAF score representing 
only the level of impairment for the 
service-connected psychiatric 
disability should be provided.  If the 
examiner is unable to differentiate the 
symptomatology, the report should so 
state.  

(c)  The examiner is also asked to 
discuss the impact of the veteran's 
service-connected psychiatric disorder 
on his ability to secure or follow a 
substantially gainful occupation.  Any 
opinion offered should include a 
complete explanation.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





